DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection device detecting the presence of a real world object in claims 1, 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Objections
Claim 8 is objected to because of the following informalities:  On lines 11, the limitation “an object (the “interactive object”) is considered to have improper antecedent basis, especially for the interactive object, which is not described earlier in the claim. A better way of framing the limitation would be “… an object, wherein the object is an interactive object”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 8-9, the limitation “an apparently obstructive virtual object” is considered to be indefinite for failing to particularly point out and distinctly 
Claims 2-7 are dependent on claim 1, and therefore the examiner provides similar rationale to reject these claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maciocci et al. (US 2012/0249741, hereinafter Maciocci).
Regarding claim 1, Maciocci teaches an apparatus (a head mounted device, abstract; fig. 5 head mounted device 10), comprising: 
an immersive display, displaying a virtual environment (fig. 5 display 540; abstract: a head mounted device provides an immersive virtual or augmented reality experience for viewing data; [0076]: the processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object … processor modifies the appearance of the virtual object 14 … to provide an immersive virtual or augmented reality experience; [0130]: the processor may process the virtual object to place the virtual object in a virtual space; [0138]: the processor may generate the virtual object 14 that is displayed), operably coupled to a memory ([0061]: the head mounted device may comprise a processor, a memory, a display and a camera; [0163]: local memory coupled to a processor of the device), and a computing device ([0011]: a first head or body mounted device may include a first processor; [0061]: the head mounted device may comprise a processor, a memory, a display and a camera); 
at least one detection device (This element is interpreted under 35 U.S.C. 112(f) as a processor; processor, [0190]) detecting the presence of a real world object (body part and other real world objects) located in an apparently unobstructed location (unnecessary object in front of a wall or table are at unobstructed location within the virtual image, [0191]) within the virtual space (fig. 7 step 708: recognizing objects in the image; [0190] and fig. 13 step 1306: the processor may determine whether any objects are recognized within the images. For example, an anatomical detection algorithm may be applied to detect images and data to determine if a port part is detected in the image. 
the immersive display programmed to modify the virtual environment in response to the detecting by increasing at least one dimension of an object (virtual object may be changed in shape) within the virtual environment to make the object an apparently obstructive virtual object  (virtual object) in a place corresponding to the apparently unobstructed location (over an outline) of the real world object ([0076]: The processor 
Regarding claim 2, Maciocci teaches the immersive display further coupled to a communications device ([0011]: a first head or body mounted device may include a first transceiver; [0086]: the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices; [0103]: the head mounted device 10a may include or be coupled to a mobile CPU that is coupled to a transceiver configured to communicate with a router to communicate data via a network, such as the Internet, to the second head mounted device 10b. Similarly, the 
Regarding claim 3, Maciocci teaches wherein the immersive display detects movement of the real world object ([0282]: processor may control the camera to track the user’s movements) that obstructs (body part occluding the virtual object) the virtual environment ([0031]: a head mounted display output showing a virtual object with a user's hands and with other individual's hands occluding the virtual object; [0194]: the processor may render a virtual object as partially transparent in places where a user's feature (e.g., hands and arms) occludes the virtual object and as nontransparent where the user's feature does not occlude the virtual object; [0257]: In block 2804, the processor may identify the user's hands and a second individual's hands. The processor may render the image in block 2805 on an anchor surface contained in the image, for example, on a desktop or on a wall. At determination block 2806, the processor may determine whether to superimpose the virtual object over a body part. If the processor determines to superimpose the virtual object over a body part (i.e., determination block 2806="Yes"), in block 2807, the processor may render the second individual's hands transparent or absent over the virtual object, or when the body part occludes the virtual object, the virtual object may be displayed over a top surface of the body part so the 
Regarding claim 4, Maciocci teaches an internal camera coupled to the computing device ([0011]: a first head mounted device may include a first head or body mounted camera, and a first head or body mounted device processor coupled to the first camera) to identify a direction of view of a user of the immersive display ([0067]: head mounted device 10 can provide data regarding the user’s head position/orientation (and from that viewing perspective); [0119]: the scene sensor 500, and more particularly an RGB-D camera 503, may point in a direction aligned with the field of view of the user and the head mounted device 10; [0287]: line of sight measures from the gesture/tracking cameras). 
Regarding claim 5, Maciocci teaches the immersive display modifies (decreasing) the at least one dimension of the object (size of the virtual object) at a time when the object is not in the direction of view of the user (user walking away) of the immersive display ([0140]: If a second input is received (i.e., determination block 714="Yes"), in block 715 the processor may detect one or more inputs that indicate a new anchor surface. When a new anchor surface is indicated, the processor may calculate parameters including distance and orientation corresponding to the new anchor surface that was selected in block 715, and in block 716, the processor may generate images presented on the head mounted display so that the virtual object 14 appears to be moved from the first anchor surface to the second new anchor surface. In block 717, the processor may modify the image of virtual object to correspond to 
Regarding claim 6, Maciocci teaches the immersive display accomplishes the detecting, at least in part, by calculating whether any objects in a real environment (user’s hand/body parts as shown in fig.4) interfere with predetermined regions of the virtual environment (fig. 7 step 708: recognizing objects in the image; [0190] and fig. 13 step 1306: the processor may determine whether any objects are recognized within the images. For example, an anatomical detection algorithm may be applied to detect images and data to determine if a port part is detected in the image. For example, an anatomical or a skeletal detection algorithm may be applied to the captured images to detect a body part, such as, an arm or a hand; fig. 13 step 1307 and [0192]: determining whether the recognized objects are necessary or unnecessary; unnecessary objects are objects that are functionally equivalent to real world objects that obstruct the virtual environment; fig. 14 and [0194]: objects (such as another individual’s body parts) that are made invisible by the image of the virtual object are functionally equivalent to objects that obstruct the virtual environment; as shown in fig. 4, the user’s hands (real object) are recognized as objects interfering with the virtual object 14b anchored in the virtual environment (virtual table, [0165])).
Regarding claim 7, Maciocci teaches wherein the object within the virtual environment is furniture (virtual table, [0165], [0191]).
Regarding claim 8, Maciocci teaches an apparatus (a head mounted device, abstract; fig. 5 head mounted device 10), comprising: 

at least one detection device (This element is interpreted under 35 U.S.C. 112(f) as a processor; processor, [0190]) detecting the presence of a real world object (body part and other real world objects) located at a place that corresponds to a location within the virtual environment (fig. 7 step 708: recognizing objects in the image; [0190] and fig. 13 step 1306: the processor may determine whether any objects are recognized within 
the immersive display operably coupled to one or more secondary immersive displays (fig. 25a shows three head mounted devices operably coupled to each other; fig. 39 and [0304]: This system enables virtual object and display data to be wirelessly 
the immersive display and the one or more secondary immersive displays rendering substantially a same virtual environment (fig. 2 and [0087]: two users using first and second head mounted devices 10a, 10b to view virtual objects anchored to a surface, such as a desk table top 16; fig. 3 and [0093]: the virtual object 14a presented to two users wearing head mounted devices 10a, 10b so the virtual object appears to each user upside up (i.e., not upside down) even though the two users are facing each other);
the virtual environment containing an object (the “interactive object”) (virtual object 14a, 14b fig. 2, fig. 3; [0015]: FIG. 2 is an illustration of two users standing at a table side by side from one another and wearing two head mounted devices for interacting with a virtual object) that a user of the immersive display and at least one user of the secondary immersive display interact with ([0086]: the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices to enable two or more users to interact with and collaborate on documents, files and virtual objects. In this manner, the head mounted 

Regarding claim 9, Maciocci teaches the moving of the interactive object is not displayed on the one or more secondary immersive displays ([0071]:  If the virtual object 14 is anchored to a particular surface, the virtual object will not appear in the display when the user is looking away from the anchor surface; when a second user using a second head mounted display is not looking in the direction of the anchored virtual object shared by the first user, the anchored virtual object will not be displayed to the second user; as shown in fig. 2, when the first user using the first head mounted display 10a moves the location of the virtual object 14a to another location on the anchored surface or to another anchored surface, the updated information will be passed on to the second user using the second head mounted display 10b, where the second head mounted display 10b will only display virtual object 14a to the second user if the second user is looking in the direction of the new anchor position for the virtual object 14a, and if not looking in the direction of the new anchor point, virtual object 14a at a new anchor position will not be displayed to the second user).
Regarding claim 10, Maciocci teaches the immersive display modifies at least one dimension of at least one other virtual object ([0076]: modify the appearance of the virtual object so that its shape, size and orientation match the user’s viewing perspective of the anchor surface; [0077]: the size of the virtual object anchored to a selected surface may be controlled by the user to enable the displayed object to be made larger or smaller; [0140]: If a second input is received (i.e., determination block 714="Yes"), in block 715 the processor may detect one or more inputs that indicate a new anchor surface. When a new anchor surface is indicated, the processor may calculate parameters including distance and orientation corresponding to the new 
Regarding claim 11, Maciocci teaches the modification (updates to the virtual object) are displayed on one or more secondary immersive displays ([0006]: transmitting data including the captured spatial data, the generated virtual object and the image to a second head mounted display; [0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience; [0086]: the head mounted devices 10 may transmit to each other three-dimensional virtual object models and/or data sets for rendering on their respective displays; [0096]: the first head mounted device 10a may then transmit the virtual object data to the second head mounted device in a manner that correctly orients the virtual object 14b for the second user 10b based on the determined user orientation; [0107]: The second head mounted device 10b may display the virtual object 14b on the desk top surface 16b at the second location. The second user may further provide inputs to change the orientation, size, and shape of the virtual object 10b to suit the anchor surface 16b. The virtual object 14b appears the 
Regarding claim 12, Maciocci teaches wherein the moving of the interactive object is displayed on the one or more secondary immersive displays ([0071]: If the virtual object 14 is anchored to a particular surface, the virtual object will not appear in the display when the user is looking away from the anchor surface; when a second user using a second head mounted display is not looking in the direction of the anchored virtual object shared by the first user, the anchored virtual object will not be displayed to the second user; as shown in fig. 2, when the first user using the first head mounted display 10a moves the location of the virtual object 14a to another location on the 
Regarding claim 13, Maciocci teaches the interactive object is a virtual shared workspace ([0086]: defining an interactive area or anchor point on the physical surface; [0087]: two users using first and second head mounted devices 10a, 10b to view virtual objects anchored to a surface, such as a desk table top 16; [0015]:  two users standing at a table side by side from one another and wearing two head mounted devices for interacting with a virtual object; [0069]: When presented in this manner, the projection of virtual objects positioned at/on designated locations within the surrounding environment can create the experience of virtual reality and enable user interactions with the virtual object; as shown in fig. 2, the virtual object 14a and 14b are anchored to a table and therefore the table is functionally analogous to the virtual shared workspace).
Regarding claim 15, Maciocci teaches an avatar representing the user of the immersive display (hands 1502, fig. 15) is modified on the one or more secondary displays ([0031]: showing a virtual object with a user’s hands and with other individual’s hands occluding the virtual object) while interacting with the interactive object (virtual object, [0031]) so that it appears that the avatar is interacting with the interactive object in a location that corresponds to a location of the interactive object on the one or more 
Regarding claim 16, Maciocci teaches an apparatus (a head mounted device, abstract; fig. 5 head mounted device 10), comprising: 
an immersive display (fig. 5 display 540; abstract: a head mounted device provides an immersive virtual or augmented reality experience for viewing data) operably coupled to a memory ([0061]: the head mounted device may comprise a processor, a memory, a display and a camera; [0163]: local memory coupled to a processor of the device) and a computing device ([0011]: a first head or body mounted device may include a first processor; [0061]: the head mounted device may comprise a processor, a memory, a display and a camera), 
the computing device providing output for display on the immersive display ([0069]: A processor coupled to or within the head mounted device 10 may generate a virtual object 14 and calculate display-relevant parameters, including distance and orientation with respect to the head mounted or body mounted camera that correspond to a display location of the virtual object 14. When the user elects to display the virtual object 14 anchored to a designated anchor surface, the processor coupled to or within the head mounted device 10 may render the virtual object 14 on a display (or through a projector) so that the virtual object appears to be on the first anchor surface 16 when viewed through the display);
at least one detection device (This element is interpreted under 35 U.S.C. 112(f) as a processor; processor, [0190]) capable of detecting the presence of a real world object (body part and other real world objects) located in an apparently unobstructed location (unnecessary object in front of a wall or table are at unobstructed location within the virtual image, [0191]) within a virtual space (fig. 7 step 708: recognizing 
the immersive display displaying a virtual environment (fig. 5 display 540; abstract: a head mounted device provides an immersive virtual or augmented reality 
-15-Docket No.: 12865.61the apparatus altering an amount of movement within the virtual environment that corresponds to movement of an operator of the immersive display ([0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience; [0091]:  For example, if the second user 10b moves closer to the desktop anchor surface 16, the virtual object 14b may become larger. If the second user 10b moves further from the desktop anchor surface 16, the virtual object 14b may become smaller. Further, if the second user 10b rotates the display relative to the horizontal, the virtual object 14b may similarly compensate for the rotation to appear anchored to the desktop anchor surface 16; [0140]: In block 717, the processor may modify the image of virtual object to correspond to changes of position, and thus viewing perspective, of the user. For example, if the user walks closer the virtual object 
Regarding claim 17, Maciocci teaches the altering is accompanied by a change in length of at least one dimension (increasing or decreasing image size inherently involves changing length of at least one dimension) within the virtual environment ([0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience; [0091]:  For example, if the second user 10b moves closer to the desktop anchor surface 16, the virtual object 14b may become larger. If the second user 10b moves further from the desktop anchor surface 16, the virtual object 14b may become smaller. Further, if the second user 10b rotates the display relative to the horizontal, the virtual object 14b may similarly compensate for the rotation to appear 
Regarding claim 18, wherein the altering is not accompanied by a change in length of at least one dimension (increasing or decreasing image size inherently involves changing length in more than one dimension) within the virtual environment ([0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience; [0091]:  For example, if the second user 10b moves closer to the desktop anchor surface 16, the virtual object 14b may become larger. If the second user 10b moves further from the desktop anchor surface 16, the virtual object 14b may 
Regarding claim 19, Maciocci teaches wherein the altering is reversed, at least in part, in response to movement of the real world object (the increase in size of the virtual image when a user walks towards the anchored virtual object is reversed when the user walks away from the anchored virtual object; [0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience; [0091]:  For example, if the 
Regarding claim 20, Maciocci teaches wherein the altering (updates to the virtual object) is displayed on at least secondary immersive display ([0006]: transmitting data including the captured spatial data, the generated virtual object and the image to a second head mounted display; [0076]: The processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci.
Regarding claim 14, Maciocci teaches the virtual shared workspace is a table (fig. 2) or a wall (fig. 1; [0086]: defining an interactive area or anchor point on the physical surface; [0087]: two users using first and second head mounted devices 10a, 10b to view virtual objects anchored to a surface, such as a desk table top 16; [0015]:  two users standing at a table side by side from one another and wearing two head mounted devices for interacting with a virtual object; [0069]: When presented in this manner, the projection of virtual objects positioned at/on designated locations within the surrounding environment can create the experience of virtual reality and enable user interactions with the virtual object; as shown in fig. 2, the virtual object 14a and 14b are anchored to a table and therefore the table is functionally analogous to the virtual shared workspace). However, it would have been prima facie obvious for the virtual shared workspace to be a white board rather than a wall or a table. Whether the virtual shared workspace is a white board or a table or a wall is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612